UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 12-2523


TYRONE HURT,

               Plaintiff – Appellant,

          v.

GEORGE SOROS; UNITED STATES OF AMERICA,

               Defendants - Appellees.



                           No. 12-2530


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA, et al.,

               Defendant - Appellee.



                           No. 12-2539


TYRONE HURT,

               Plaintiff – Appellant,

          v.
THE STATE OF NEW YORK; FORTY-NINE (49) STATES OF THE UNITED
STATES OF AMERICA; THE CITY OF WASHINGTON,

               Defendants - Appellees.



                           No. 12-2541


TYRONE HURT,

               Plaintiff – Appellant,

          v.

NIO NAZI'S; SECRET SERVICE AGENCY; FBI,

               Defendants - Appellees.



                           No. 12-2579


TYRONE HURT,

               Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA, et al.,

               Defendant - Appellee.



                           No. 13-1026


TYRONE HURT,

               Plaintiff – Appellant,

          v.



                                2
UNITED STATES SUPREME COURT JUSTICES; UNITED STATES SUPREME
COURT; UNITED STATES OF AMERICA, EL AL; UNITED STATES COURT
OF APPEALS CIRCUIT JUDGE LITSUY; UNITED STATES COURT OF
APPEALS CIRCUIT JUDGE RAWLINION; UNITED STATES COURT OF
APPEALS FOR THE NORTHERN DISTRICT OF CALIFORNIA,

                Defendants - Appellees.



                              No. 13-1050


TYRONE HURT,

                Plaintiff – Appellant,

          v.

JANET E. KING, United States Magistrate Judge; UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF GEORGIA,

                Defendants - Appellees.



Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, District Judge.
(8:12-cv-03402-RWT); Peter J. Messitte, Senior District Judge
(8:12-cv-03278-PJM); Peter J. Messitte, Senior District Judge
(8:12-cv-03281-PJM); Peter J. Messitte, Senior District Judge
(8:12-cv-03282-PJM); J. Frederick Motz, Senior District Judge
(8:12-cv-03637-JFM); J. Frederick Motz, Senior District Judge
(8:12-cv-03643-JFM;    8:12-cv-03647-JFM;    8:12-cv-03646-JFM;
8:12-cv-03644-JFM); Alexander Williams, Jr., District Judge
(8:12-cv-03675-AW).


Submitted:   April 11, 2013                    Decided:   May 6, 2013


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


                                   3
Tyrone Hurt, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                 4
PER CURIAM:

            In these consolidated appeals, Tyrone Hurt appeals the

district court’s orders dismissing his 42 U.S.C. § 1983 (2006)

actions as frivolous and/or for failure to state a claim.                                   We

have     reviewed     the      records        and    find     no      reversible      error.

Accordingly,     we   deny        leave   to       proceed    in   forma     pauperis      and

dismiss    the   appeals       for      the    reasons       stated    by    the    district

court.     Hurt v. Soros, No. 8:12-cv-03402-RWT (D. Md. Nov. 30,

2012); Hurt v. United States, No. 8:12-cv-03278-PJM (D. Md. Nov.

28, 2012); Hurt v. New York, No. 8:12-cv-03281-PJM (D. Md. Nov.

27, 2012); Hurt v. Nio Nazi’s, No. 8:12-cv-03282-PJM (D. Md.

Nov. 28, 2012; Hurt v. United States, No. 8:12-cv-03637-JFM (D.

Md. Dec. 21, 2012); Hurt v. US Supreme Court Justices, Nos.

8:12-cv-03643-JFM,                8:12-cv-03647-JFM,                  8:12-cv-03646-JFM,

8:12-cv-03644-JFM        (D.      Md.   Dec.       21,   2012);    Hurt      v.    King,   No.

8:12-cv-03675-AW       (D.        Md.   Dec.       26,   2012).        The    motions      for

appointment of counsel and to amend the notice of appeal are

denied.     We dispense with oral argument because the facts and

legal    contentions        are    adequately         presented       in    the    materials

before    this   court      and    argument         would    not   aid     the    decisional

process.

                                                                                   DISMISSED




                                               5